Citation Nr: 1414406	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to right shoulder and low back disabilities.

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to October 1985, from December 1990 to May 1991, and from August 2004 to February 2006, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from April 2007 and June 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a cervical spine disability (claimed as neck strain), and assigned an increased initial rating of 20 percent for a right shoulder disability (traumatic arthritis of the right acromioclavicular joint), effective the date of service connection.  As the increase to 20 percent still did not represent a total grant of the benefits sought on appeal, the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the issues on appeal in May 2011 for further evidentiary development.

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by abduction to 90 degrees with pain that more nearly approximates limitation of the right arm to shoulder level but not midway (45 degrees) or less between the side and shoulder level.

2.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his current cervical spine degenerative disc disease is related to his active service.




CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for the Veteran's service-connected right shoulder disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Plate I, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 (2013).

2.  Cervical spine degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran is challenging the initial rating assigned following the grant of service connection for a right shoulder disorder.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the service-connection claim has substantiated, thereby rendering section notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient as to the claim for service connection for a right shoulder disorder, VA's duty to notify as to the claim for an increased initial rating for this disorder has been satisfied.  

With respect to the issue of entitlement to service connection for a cervical spine disability, since the Board has granted this claim, further discussion of the duty to notify and assist as to that claim is not necessary.

VA has a duty to assist the Veteran in the development of the claim for an increased rating.  That duty includes assisting him in the procurement of service medical records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The Veteran was also provided multiple VA examinations to support his increased rating claim, and neither the Veteran nor his representative has argued that the most recent VA examination was inadequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Consequently, the Board find that remand at this time for further examination is not warranted.

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Service connection for a right shoulder disability was granted by an October 2006 rating decision, at which time a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5203, primarily as a result of mild limitation of motion and pain that was found to be related to the Veteran's right shoulder arthritis.  In June 2007, the Veteran's rating was increased to 20 percent under Diagnostic Code 5201, again based on limitation of motion that was limited to 108 degrees of abduction upon VA examination in October 2006.  

VA outpatient records from May 2007 to May 2008 show that in July 2007, complaints of pain radiating into the right shoulder were found to be more likely symptoms of radiculopathy resulting from the Veteran's disc disease of the cervical spine.  It was noted that previous magnetic resonance imaging (MRI) from August 2006 had been interpreted to reveal some hypertrophy within the joint but no rotator cuff tear, and X-rays from February 2006 revealed a normal glenohumeral joint and mild degenerative changes at the acromioclavicular (AC) joint.  

A March 2009 VA joints examination of the right shoulder revealed forward flexion to 100 degrees and after repetitive motion, to 114 degrees.  Abduction was to 90 degrees with pain beginning at 70 degrees.  After repetitive motion, shoulder abduction was to 84 degrees.  The diagnosis was traumatic arthritis of the right AC joint.  

A March 2011 examination in connection with the Veteran's claim for Social Security Administration disability benefits indicated that right shoulder abduction was restricted to about 90 degrees.  The impression included right shoulder pain.  The examiner commented that there was mild to moderate impairment with respect to reaching, pushing, pulling, lifting, and handling.  It was believed that the findings represented early osteoarthritis of the right shoulder that would require MRI of the shoulder and possible follow-up with an orthopedic surgeon.  The examiner also noted that the Veteran's pain could also be possibly due to a tear in the muscle tendons around the shoulder.

A June 2011 VA joints examination of the right shoulder revealed 170 degrees of flexion.  Pain began at 130 degrees.  The Veteran had abduction to 160 degrees with pain beginning at 120 degrees.  There was some AC joint popping and grinding during range of motion testing.  The Veteran also had tenderness to palpation directly over the AC joint and there was a positive impingement sign.  Neurological evaluation revealed 4/5 strength in the right shoulder secondary to complaints of pain.  Otherwise, there was 5/5 strength in the upper extremities.  The impression was right AC athrosis and C5-C6 disc disease with left lateral recess and foraminal narrowing.  There was no additional limitation of motion following repetitive motion.  There was no evidence of ankylosis or instability.  There was also no evidence of any neurological impairment.  

VA records from February 2012 show that the Veteran underwent a surgical procedure at C5-C6 as a result of neck pain and left upper limb weakness.

A January 2013 VA shoulder examination indicated that the Veteran reported little to no pain at that time but experienced pain at the end of the day with use.  Right shoulder flexion was to 150 degrees with pain beginning at 150 degrees.  Abduction was to 130 degrees with pain beginning at 90 degrees.  Post-repetitive testing revealed flexion was again to 150 degrees and abduction to 130 degrees.  Normal strength was also found on both flexion and abduction, and there was no ankylosis.  There was no history of recurrent dislocations.  The examiner did not believe that those findings impacted the Veteran's ability to work.  The impression was traumatic arthritis, right AC joint.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  The Board finds that the evidence shows that the Veteran's right shoulder disability has remained relatively constant with respect to the applicable schedular criteria.

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent rating with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  A 50 percent rating is assigned for fibrous union of the major humerus.  A 60 percent rating is assigned for nonunion (false flail joint) of the major humerus.  An 80 percent rating is assigned for loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  

The limitation of motion of either arm to shoulder level is rated 20 percent.  In addition, limitation of motion of the major and minor extremity midway between the side and shoulder level is rated 30 and 20 percent, respectively, and limitation of motion of the major and minor extremity to 25 degrees from the side is rated 40 and 30 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The Veteran's right shoulder disability is currently rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion with arthritis that is compatible with right arm motion limited to shoulder level.  In order to qualify for a 30 percent rating under Diagnostic Code 5201, the Veteran's right arm motion must be limited to midway between shoulder level and the Veteran's side, which the Board finds to correspond to approximately the angle of 45 degrees.

The evidence of limited motion that is closest to the range for a higher rating was a finding of abduction to 84 degrees in March 2009 that was noted after repetitive testing.  Otherwise, examination throughout the entire time frame on appeals reveals findings of limited abduction to 90 degrees or beyond.  There is no finding of abduction limitation that more nearly approximates 45 degrees.  Consequently, with evidence of one finding of abduction that was 6 degrees less than shoulder level in the face of examination results over seven years that are otherwise 90 degrees or more, the Board finds that a preponderance of the evidence is against the conclusion that the Veteran's limited right arm motion more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5201.  

The Board finds that a higher rating for increased limitation of motion due to pain is not warranted because the VA examinations frequently show movement beyond shoulder level and it is the Veteran's arthritic pain that has been additionally considered in order to warrant the current 20 percent rating.  The March 2009 VA examination found that pain on abduction started at 70 degrees.  However, that finding still does not show or more nearly approximate limitation of motion to 45 degrees from the side.  The Board finds that that there is no additional uncompensated limitation of right arm motion that can provide a basis for an even higher rating based on painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Impairment of the clavicle or scapula with malunion is assigned a 10 percent rating.  Impairment of the clavicle or scapula with nonunion and without loose movement is assigned a 10 percent rating.  Impairment of the clavicle or scapula with nonunion and with loose movement is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  Here, impairment of the clavicle or scapula has not been demonstrated.

In order to qualify for a higher rating under Diagnostic Code 5202, the evidence must demonstrate recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all movements for a 30 percent rating, a fibrous union of the major humerus for a 50 percent evaluation, nonunion (false flail joint) of the major humerus for a 60 percent evaluation, and loss of the head of the major humerus (flail shoulder) for the highest rating of 80 percent.  However, examination findings reveal no evidence of recurrent dislocations or any evidence of malunion, significant deformity, fibrous union, nonunion, or loss of head of the right humerus.  Therefore, a higher rating under that Diagnostic Code is also not warranted.

Since there are no findings of ankylosis, the Veteran's right shoulder disability is not entitled to a higher rating pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral articulation).  Moreover, as arthritis is also rated based on loss of motion of the involved joint, the Codes for rating arthritis would also not provide any basis for a higher rating because a rating for arthritis cannot be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The Board has considered the possibility of a separate rating for impairment of the humerus, but no evidence of impairment of the humerus has been shown and considering the reference in Diagnostic Code 5202 to guarding of all arm movements, the Board finds that a separate rating for limited arm motion under Diagnostic Code 5202 would be prohibited as pyramiding, or assigning separate ratings for the same limitation of motion.  38 C.F.R. § 4.14 (2013).

Accordingly, the Board finds that a preponderance of the evidence is against entitlement to a rating in excess of 20 percent for a right shoulder disability throughout the entire appeal period. 

The rating schedule represents, as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321 (2013).  

To determine whether to refer the case for consideration of an extraschedular rating, the adjudicator must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  If the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the adjudicator must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's symptoms associated with the service-connected right shoulder disability cause him limited motion with pain on functional use.  However, that impairment is explicitly contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disabilities and provide for higher ratings.  However, the Veteran does not meet the criteria for those ratings.  The evidence does not show marked interference with employment or frequent hospitalization due to the right shoulder disability.  Therefore, referral for consideration of extraschedular ratings is not warranted.

Service Connection for a Cervical Spine Disorder

The Veteran contends that he sustained an injury to his neck at the same time he sustained injury to his back and right shoulder in May 2005.  It is undisputed that he complained of neck pain as a result of that incident in July 2007, approximately a year and a half after his discharge from active service in February 2006.  One VA examiner has provided an opinion in favor of a relationship between the Veteran's current disc disease of the cervical spine and the incident in service.  Two other VA examiners have opined against such a relationship, noting that there was no documented complaint of neck pain by the Veteran at the time of his discharge and that his first suggestion that his problems were related to service was in treatment records dated in July 2007.  Those examiners have, however, not explained what they believe to be the source of the Veteran's cervical spine problem and there is no direct evidence of a post-service intervening injury that has been suggested as an alternative cause of the Veteran's disc disease.  Moreover, the Board has considered the Veteran's lack of reporting of his neck symptoms in the light of the severity of findings within a relatively short period of time following service, and finds that while such omissions cast some doubt as to credibility in some respects, they are not enough to discredit him for all purposes with respect to this claim.  

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the June 2011 VA examiner's opinion that based on the review of the service treatment records and the onset of complaints following the incident, the Veteran's current cervical spine disorder became symptomatic after the incident in May 2005, is sufficient to link the Veteran's current diagnosis of disc disease of the cervical spine to active service.  Consequently, the Board finds that service connection for disc disease of the cervical spine is warranted.


ORDER

Service connection for disc disease of the cervical spine is granted.

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder disorder is denied.



REMAND

While the case was previously in remand status, the Veteran was provided with examinations that considered the impact of his then service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  However, the Veteran is now additionally service connected for disc disease of the cervical spine, which has not yet been assigned a rating, and the occupational impact of which has not yet been assessed through appropriate examination.  Consequently, the Board finds that the Veteran should be provided with an additional VA examination to determine whether that disability, either alone or in connection with the Veteran's additional service-connected disabilities of bronchitis, rhinitis, PTSD, a right shoulder disorder, and low back and right ankle disorders, but without consideration of any nonservice-connected disabilities, makes the Veteran unable to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the extent to which his service-connected disabilities impact his employability.  The examiner must review the claims file and the report should note that review.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (posttraumatic stress disorder, bronchial asthma, right should disability, right ankle disability, chronic rhinitis, lumbosacral spine disability, and cervical spine disability),  either alone or in conjunction, render him unable to secure or follow a substantially gainful occupation.

2.  Then, following the assignment of a rating for the service-connected disc disease of the cervical spine, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


